Opinion by
Keefe, J.
At the trial it was disclosed that an item appearing on the various invoices as “Our buying commission 10%” was deducted as a nondurable charge and the merchandise was appraised as entered. The collector took an appeal for reappraisement, the trial court holding that the item was not a buying commission but rather a selling commission and therefore a dutiable item (Reap. Dec. 5635, affirmed in Reap. Dec. 5804). It was established in the reappraisement proceedings that the importer dealt directly with the exporter as the seller of the merchandise; that the exporter did not buy for his own account and sell to the importer; and that the importer was fully aware of these facts. It was held that the evidence presented is insufficient to establish that the petitioner in making entry was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore denied.